Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4 October 2021 has been entered.

DETAILED ACTION
Claims 2, 12-13, 15-16 and 19-21 are cancelled.  Claims 24-29 are newly added.
Claims 1, 3-11, 14, 17-18 and 22-29 are currently pending and under examination herein.
Claims 1, 3-11, 14, 17-18 and 22-29 are rejected.
Claims 1, 3-11, 14, 17-18 and 22-29 are objected to.

Response to Amendment
The amendment filed on 4 October 2021 has been entered.  
Amendment of claims 1, 5-6, 11, and 14  is acknowledged.  
The previous 103 rejections are withdrawn in view of Applicant's claim amendments. 

Claim Objections
Claims 1, 3-11, 14, 17-18 and 22-29 are objected to because of the following informalities:  
In claims 1, 14 and 27, line 1, "Method for the determination of a β-lactam" should be amended to "A method for the determination of β-lactam". 
In claims 3-11, line 1, "Method according to Claim" should be amended to "The method according to claim".
In claim 8, line 2, "brought together" should be amended to "combined" to maintain consistency with claim 1. In line 3, "different types" should be followed by "of substrates".
In claim 10, line 2, "substrate derivatized" should be amended to "substrates are derivatized" and " β-lactam ring" should be followed by "to".
In claims 17-18, 22-26 and 28-29, line 1, "Method" should be amended to "The method".
In claim 17, line 2, "substrate" should be amended to "substrates" and in line 3, "different types" should be followed by "of substrates". 
In claims 24, 26 and 29, line 1, "a concentration" should be amended to "the concentration".
In claim 27, line 7, the colon should be replaced with a  semicolon. 
In claim 28, line 1, "at least one" should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 24, 26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 4, line 2 renders the claim indefinite. The molecular weight of the substrate has been rendered indefinite by the term “approximately”. The word "approximately" is not defined by the specification and there is no description of whether "approximately" means "+/- 10", "+/- 1.0", or "+/- 0.1". Therefore, the upper limit and the lower limit of the recited range "between approximately 700 and 1200 atomic mass units" are vague and indefinite. One cannot ascertain the metes and the bounds of the claimed invention. Examiner suggests deleting "approximately" in line 2. 
The term “sufficiently” in line 2 of claims 24, 26 and 29 renders the claims indefinite. The specification does not define what “sufficiently” means and does not differentiate between “high” and “sufficiently high" concentration of the β-lactam antibiotic in solution. It is uncertain what is considered a sufficiently high concentration. One cannot ascertain the metes and bounds of the claimed invention. 
The term “clearly” in line 4 of claims 24, 26 and 29 also renders the claim indefinite. The specification does not define what “clearly” means and does not differentiate between “recognized” and “clearly recognized" mass spectrometric signals of the antibiotic and the breakdown product above a chemical background. It is uncertain what signals are considered clearly recognized. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 8-9, 14, 17-18, 22-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Citri (US20110245105; Priority Date 8 December 2008; previously cited) in view of Ling (Ling, Y-C, et al. Quantitative Analysis of Antibiotics by Matrix-assisted Laser Desorption/Ionization Time-of-flight Mass Spectrometry, 1998, Rapid Communications in Mass Spectrometry, 12: 317-327; newly cited) and Fenselau (Fenselau, C. et al. Identification of Beta-Lactamase in Antibiotic-Resistant Bacillus cereus Spores, 2008, Applied and Environmental Microbiology, 74(3): 904-906; IDS Document 31 August 2012 NPL #3) as evidenced by Hathout (Hathout, Y. et al. Identification of Bacillus Spores by Matrix-Assisted Laser Desorption Ionization-Mass Spectrometry, 1999, Applied and Environmental Microbiology, 65(10): 4313-4319; newly cited).
Regarding claims 1, 3, 14, 25, 27 and 28, Citri teaches methods for direct detection of beta-lactam resistant bacteria in a test sample by directly determining hydrolysis products of beta-lactam antibiotic substrates in the tested sample (Citri Abstract). Citri teaches the method comprises the steps of contacting aliquots of un-cultured test sample with the beta-lactam antibiotics [as recited in claims 3, 25 and 28] under conditions allowing enzymatic activity and formation of a detectable product and direct determination of the presence of hydrolysis product/s of the beta-lactam antibiotics. A positive determination of hydrolysis products of at least one beta-lactam antibiotic indicates the existence of a beta-lactam hydrolyzing enzyme in the sample, thereby providing the detection of beta-lactam resistant bacteria in said tested sample (Citri [045], lines 5-17). Citri teaches reference to “determining', as used herein, includes estimating, quantifying, calculating or otherwise deriving by measuring an end point indication that may be for example, the appearance of a detectable product, any detectable change in the substrate levels or any change in the rate of the appearance of the product or the disappearance of the substrate [measuring the remaining substrate and breakdown product as recited in claims 1, 14 and 27] (Citri [106], lines 3-9).
Regarding claims 1, 14 and 27, Citri discloses that the terms, "sample", "test sample" and "specimen", refer to any media that may contain the infection-causing bacteria and may include body fluids (blood) (Citri [96], lines 4, 8-10). 
Regarding claim 14, Citri further teaches “conditions allowing enzymatic activity” may include appropriate amount (concentration of beta lactam antibiotics as a substrate), temperature, reaction time, pH, volume and addition of necessary reaction reagents (Citri [098]). Specific temperatures and times for the incubation of samples are disclosed in Citri [099]-[100].
Regarding claims 8 and 17, Citri teaches using an array comprising different beta lactam antibiotics (Citri [086]), wherein each of the beta-lactam antibiotics is located in a defined position in the array [multiplex assay] (Citri [045], lines 2-4). The use of different beta-lactam antibiotics representing different groups, and particularly the use of the broad spectrum beta-lactam carbapenems and optionally a further beta-lactam antibiotic of at least one of penicillin, cephalosporin and monobactams classes, allows detecting the resistance of various species of gram-positive and gram-negative bacteria, even in a mixed population thereof (Citri [087]). By using different antibiotics of different classes in the array provided by the methods and kits described herein, the invention demonstrates, the high specificity and sensitivity of detecting multidrug resistant bacteria in a sample (Citri [089]).
Regarding claim 9, Citri teaches beta-lactamases are organized into four molecular classes (A, B, C and D) based on their amino acid sequences. Class A enzymes preferentially hydrolyze penicillins. Class B enzymes include metalloenzymes that have a broader substrate profile than the other classes of beta-lactamases. Class C enzymes include the chromosomal cephalosporinases of gram-negative bacteria, which are responsible for the resistance of gram-negative bacteria to a variety of both traditional and newly designed antibiotics. The class D enzymes are serine hydrolases, which exhibit a unique substrate profile (Citri [048]). The use of different beta-lactam antibiotics representing different groups, and particularly the use of the broad spectrum beta-lactam carbapenems and optionally a further beta-lactam antibiotic of at least one of penicillin, cephalosporin and monobactams classes, allows detecting the resistance of various species of gram-positive and gram-negative bacteria [different classes of substrates correspond to different classes of beta-lactamases] (Citri [087]).
Regarding claim 22, Citri discloses the different beta-lactam classes used by the method of the invention may comprise antibiotics of the following beta-lactam classes: (i) beta-lactam carbapenem antibiotics; (ii) beta-lactam penicillin antibiotics; (iii) beta-lactam cephalosporin antibiotics; (iv) beta lactam monobactam antibiotics, (v) beta-lactam cephamycin antibiotics; and (vi) beta lactamase inhibitor or a combination of at least one beta-lactam antibiotic of the classes defined in any one of (i) to (v) with a beta-lactamase inhibitor (Citri [045], lines 17-25).
Regarding claim 23, Citri teaches penicillins are sometimes combined with other ingredients called beta-lactamase inhibitors, which protect the penicillin from bacterial enzymes that may destroy it before it can do its work. The drug augmentin contains a combination of amoxicillin and a beta-lactamase inhibitor, clavulanic acid (Citri [056], lines 1-6). 
Regarding claims 24, 26 and 29, Citri teaches the concentration of the beta-lactam antibiotic substrates used in the invention range between about 0.01 mg/mL to about 100 mg/mL (Citri [101]). Citri further discloses test samples in which the bacteria was sensitive (not resistant/ microbes do not survive) to the antibiotic substrates (Citri Table 1 and Table 2, bacteria (row headings) sensitive to antibiotics (column headings) denoted by S). Decolorization within the test area, coinciding with segment of contact between the bacterial streak and a beta-lactam antibiotic substrate indicates that the bacteria in the tested sample will inactivate that antibiotic [equivalent to signals of the antibiotic and the breakdown product may be clearly recognized above a chemical background]. Result is confirmed if no decolorization took place in the absence of the bacteria (the background of that test area) or in the absence of the antibiotic (Citri [170], lines 14-19). 
 Citri does not teach measuring the enzymatic breakdown of the substrate mass spectrometrically by acquiring a mass spectrum of the remaining substrate and breakdown product as recited in claims 1, 14, 18 and 27, using a time of flight mass spectrometer with ionization by matrix-assisted laser desorption as recited in claims 1 and 18, or obtaining the microbes from a colony cultivated on a nutrient medium or from a blood culture as recited in claims 1, 14 and 27. Citri does not specifically teach a concentration of the beta-lactam antibiotic in the solution is sufficiently high that the microbes will not survive and that mass spectrometric signals of the antibiotic and the breakdown product may be clearly recognized above a chemical background as recited in claims 24, 26 and 29.
Concerning claims 1, 14, 18 and 27, Ling teaches quantitative analysis of antibiotics by MADI-TOF MS (Ling Title, Abstract). The antibiotic compounds analyzed include penicillin (Ling Pg. 319, Table 1, row 4).
In regards to claims 24, 26 and 29, Ling discloses antibiotics at concentrations of 25, 12.5, 2.5, 1.25 and 0.25 ppm were subjected to MALTI-TOFMS analysis. The suppression effect on the signal of the less concentrated components by the more concentrated components was evaluated (Ling Pg. 324, Col. 2 – Pg. 325, Col. 1, [1]). In order to evaluate the signal suppression effect by the more concentrated components on the less concentrated components, the precision was obtained using two different quantitation means similar to those used in Table 4. The results are summarized in Table 5. At larger concentrations, i.e. above 2.5 ppm, the results appear similar for the two means whereas a significant difference was observed at low concentrations. The precision is in the range of 4 to 32% RSD (relative standard deviation), dependent on the type and concentration of the analyte. For a higher concentration range, the average precision appears to be better and is about 10% RSD [high concentration of antibiotics will result in clear signals] (Ling Pg. 326, Col. 1, [2]).

Pertaining to claims 1, 14 and 27, Fenselau teaches MALDI-TOF of microbes from spores (colonies) to detect beta-lactamase (Fenselau Pg. 904, Col. 1, [2]). Spores were prepared by following standard procedures [cultivated on nutrient medium] (Fenselau Pg. 904, Col. 1, [3], line 1: Reference 2)  as evidenced by Hathout (Hathout Pg. 4313, Col. 1, Materials and Methods: Bacillus subtilis 168, Bacillus globigii, B. thuringiensis subsp. kurstaki HD-1, and B. cereus T, B33, and NCTC8035 spores were obtained from the U.S. Army Medical Research Institute of Infectious Diseases (USAMRIID), Frederick, Md., and were grown in chemically defined sporulation medium). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Citri's method of determining beta-lactam resistance of microbes by using Ling's MALDI-TOF, because MALDI-TOF has the capability to provide data on low picomole amounts of antibiotics within a few minutes at low cost and is a viable technique for the quantitative analysis of antibiotics. It could serve as a sensitive and specific screen, and possibly also as final-step detection device (Ling Pg. 327, Col. 1, lines 3-9). There would have been a reasonable expectation of success, because Citri discloses determination of microbial resistance to beta lactam antibiotics and Ling discloses determination of the same using mass spectrometry. It would have been obvious to one of ordinary skill in the art to further modify Citri's method by obtaining the microbes from a colony cultivated on a nutrient medium, as taught by Fenselau, because it would be obvious to choose from a finite number of microbe sources known in the prior art that present beta-lactam resistance. One of ordinary skill would have a reasonable expectation of success in using a colony cultivated on a nutrient medium, because Fenselau discloses such microbes for detection of beta-lactamase. 

Claims 4 and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Citri (US20110245105; Priority Date 8 December 2008; previously cited) in view of Ling (Ling, Y-C, et al. Quantitative Analysis of Antibiotics by Matrix-assisted Laser Desorption/Ionization Time-of-flight Mass Spectrometry, 1998, Rapid Communications in Mass Spectrometry, 12: 317-327; newly cited) and Fenselau (Fenselau, C. et al. Identification of Beta-Lactamase in Antibiotic-Resistant Bacillus cereus Spores, 2008, Applied and Environmental Microbiology, 74(3): 904-906; IDS Document 31 August 2012 NPL #3) as evidenced by Hathout (Hathout, Y. et al. Identification of Bacillus Spores by Matrix-Assisted Laser Desorption Ionization-Mass Spectrometry, 1999, Applied and Environmental Microbiology, 65(10): 4313-4319; newly cited) as applied to claim 1 above, and further in view of Dargis (Dargis, M. et al. Use of biotinylated beta-lactams and chemiluminescence for study and purification of penicillin-binding proteins in bacteria, 1994, Antimicrobial Agents and Chemotherapy, 38(5): 973-980; previously cited) as evidenced by PubChem (PubChem Azactam, https://pubchem.ncbi.nlm.nih.gov/compound/Monobactam; newly cited).
Regarding claims 4, 6 and 7, Citri, Ling and Fenselau disclose the limitations of claim 1.
Citri, Ling and Fenselau do not teach the substrate has a molecular weight between approximately 700 and 1200 atomic mass units as recited in claim 4, the molecules of the substrate have an anchor group which can be used to extract them from solutions as recited in claim 6, or the anchor group is a biotin group or a 6-His tag as recited in claim 7. 
Dargis teaches the use of biotinylation [as recited in claims 6 and 7] of β-lactams to detect penicillin-binding proteins (PBPs) (Dargis Abstract). Structural analyses of the beta-lactam-binding sites of a wide variety of bacterial PBPs are needed to give a rationale for the design of more potent drugs and beta-lactams that will be able to overcome PBP-mediated resistance (Dargis Pg. 979 Col. 2, [4], line 5 – Pg. 980, Col. 1, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antibiotic in Citri, Ling and Fenselau's method by adding a biotin group to the beta-lactam antibiotic substrate, to enable structural analysis of the beta-lactam binding sites.
In regards to the limitation recited in claim 4, the addition of a biotin tag (Dargis Pg. 978, Col. 2, [2], line 1: 244 Da/a.m.u.) to an antibiotic, such as monobactam, taught by Citri would result in a substrate with a molecular weight between approximately 700 and 1200 atomic mass units as evidenced by PubChem (PubChem Azctam, Pg. 1, synonym Monobactam, molecular weight 435.4; biotin tag and monobactam = 679.4). 

Claims 5 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Citri (US20110245105; Priority Date 8 December 2008; previously cited) in view of Ling (Ling, Y-C, et al. Quantitative Analysis of Antibiotics by Matrix-assisted Laser Desorption/Ionization Time-of-flight Mass Spectrometry, 1998, Rapid Communications in Mass Spectrometry, 12: 317-327; newly cited) and Fenselau (Fenselau, C. et al. Identification of Beta-Lactamase in Antibiotic-Resistant Bacillus cereus Spores, 2008, Applied and Environmental Microbiology, 74(3): 904-906; IDS Document 31 August 2012 NPL #3) as evidenced by Hathout (Hathout, Y. et al. Identification of Bacillus Spores by Matrix-Assisted Laser Desorption Ionization-Mass Spectrometry, 1999, Applied and Environmental Microbiology, 65(10): 4313-4319; newly cited) as applied to claims 1 and 8 above, and further in view of Neu (Neu, H, Structure-Activity Relations of New β-Lactam Compounds and in Vitro Activity against Common Bacteria, 1983, Reviews of Infectious Diseases, 5(2): S319-S337; previously cited).
Regarding claims 5 and 10, Citri, Ling and Fenselau disclose the limitations of claim 1.
Citri, Ling and Fenselau do not teach the substrate is customized from a beta-lactam antibiotic in such a way that an antibiotic effect of the substrate is smaller than an antibiotic effect of the beta-lactam antibiotic as recited in claim 5 or the different types of substrates derivatized with different chemical groups around the beta-lactam ring imitate the steric forms of different antibiotics as recited in claim 10. 
	Neu teaches molecular modifications of the penicillin and cephalosporin nuclei have made it possible to create molecules that more readily cross the outer membranes of bacterial cells, resist destruction by beta-lactamases, or bind more avidly to receptors involved in cell wall synthesis (Neu Abstract, lines 1-4). Neu discloses molecular modifications to the basic beta-lactam structure (Neu Figure 3) and which modification increase or decrease activity against the disclosed microbes [as recited in claim 5] (Neu Pg. S323, Col. 1, [2] – Col. 2, [1]; Tables 1 and 2). Neu teaches various substitutions around the β-lactam ring with different steric forms of the antibiotics [as recited in claim 10] (Neu Figures 4 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Citri, Ling and Fenselau's method by using Neu's modified beta-lactam antibiotics, because Neu teaches such molecular modifications of beta-lactam antibiotics have made it possible to create molecules that more readily cross the outer membranes of bacterial cells, resist destruction by beta-lactamases, or bind more avidly to receptors involved in cell wall synthesis (Neu Abstract, lines 1-4). 

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Citri (US20110245105; Priority Date 8 December 2008; previously cited) in view of Ling (Ling, Y-C, et al. Quantitative Analysis of Antibiotics by Matrix-assisted Laser Desorption/Ionization Time-of-flight Mass Spectrometry, 1998, Rapid Communications in Mass Spectrometry, 12: 317-327; newly cited) and Fenselau (Fenselau, C. et al. Identification of Beta-Lactamase in Antibiotic-Resistant Bacillus cereus Spores, 2008, Applied and Environmental Microbiology, 74(3): 904-906; IDS Document 31 August 2012 NPL #3) as evidenced by Hathout (Hathout, Y. et al. Identification of Bacillus Spores by Matrix-Assisted Laser Desorption Ionization-Mass Spectrometry, 1999, Applied and Environmental Microbiology, 65(10): 4313-4319; newly cited) as applied to claim 1 above, and further in view of Saves (Saves, I. et al, Mass Spectral Kinetic Study of Acylation and Deacylation during the Hydrolysis of Penicillins and Cefotaxime by β-Lactamase TEM-1 and the G238S Mutant, 1995, Biochemistry, 34: 11660-11667; previously cited).
Regarding claim 11, Citri, Ling and Fenselau disclose the limitations of claim 1.
Citri, Ling and Fenselau do not teach the reaction speeds of the breakdown of the substrate is measured. 
Saves teaches mass spectrometry is used to kinetically detect hydrolysis of lactam based antibiotics (kinetic analysis measures reaction speeds) after they are hydrolyzed by lactamases (Saves Abstract, Table 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Citri, Ling and Fenselau's method by measuring the reaction speed of the breakdown of the substrate, because it allows for mass spectrometric evaluation of the effects of acylation and diacylation steps of beta-lactam hydrolysis (Saves Pg. 11665, Col. 2, lines 12-15). 

Response to Arguments
Applicants arguments filed 4 October 2021 with respect to the newly added limitation in claims 1, 14 and 27 ""obtaining the microbes from a colony cultivated on a nutrient medium or from a blood culture" (Arguments Pg. 8, [3]- Pg. 12, [1]) have been fully considered but are moot because the arguments do not apply to the new ground of rejection made under 35 U.S.C. 103 over Citri in view of Ling and Fenselau as evidenced by Hathout. 

Applicant argues Citri teaches away from the use of cultured microbes, because Citri states the invention obviates the time-consuming steps of isolation and cultivation by applying a direct, novel approach for determination of drug resistance of a sample (Arguments Pg. 8, [3] – Pg. 9, [1]).
This argument is not found persuasive. While Citri does disclose the benefit of determination of drug resistance in a sample without culturing, Citri does not disclose the invention is incompatible with cultured microbes. As detailed in the rejection above, one of ordinary skill would be motivated to modify Citri's method by obtaining the microbes from a colony cultivated on a nutrient medium as taught by Fenselau, because it would be obvious to choose from a finite number of microbe sources known in the prior art that present beta-lactam resistance. 

Applicant traverses the previous 103 rejection of claims 1, 3, 4, 6-12, 14 and 17-23 over Citri, Yazawa, Lidgard and Liesener and further in view of Dargis (Arguments Pg. 12, [2]), the rejection of claims 1, 3-5, 8-12, 14 and 17-23 over Citri, Yazawa, Lidgard and Liesener and further in view of Neu (Arguments Pg. 13, [1]), and new claims 24-29 (Arguments Pg. 13, [2]) by arguing the additionally cited references do not teach or suggest the newly added limitation.
These arguments are not persuasive for the same reasons discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./Examiner, Art Unit 1657  

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657